Citation Nr: 1117567	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  00-11 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1999 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The issue on appeal was previously before the Board in December 2004, June 2007 and July 2010.  It was remanded each time for additional evidentiary development and/or to cure a procedural defect.


FINDING OF FACT

An acquired psychiatric disorder was not manifest in service and is unrelated to service.  


CONCLUSION OF LAW

An acquired psychiatric disorder to include bipolar disorder was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for establishing entitlement to service connection for an acquired psychiatric disorder.  The discussions in February 2002, May 2005, and September 2007 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to service connection.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notice required by VCAA and implementing regulations was furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claim and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim in the VCAA letters, and was provided with notice of the types of evidence necessary to establish a disability rating and/or effective date in the March 2006 VCAA letter.  The appellant's status as a veteran has never been at issue.  

In September 2010, VA informed the Veteran that it was unable to obtain evidence identified by the Veteran as pertinent to the appeal, the steps VA took to obtain the evidence, any further steps they would take and also informed the Veteran that it was up to him ultimately to obtain the evidence.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in 2006 are more than adequate.  Mental examinations were conducted and the results were recorded.  The examiners had access to the Veteran's claims file and reviewed the claims file in connection with the examinations.  The examiners provided pertinent diagnoses and supported the diagnoses with rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issue decided by this decision has been met.  38 C.F.R. § 3.159(c) (4).

No additional pertinent evidence has been identified by the appellant as relevant to the issue adjudicated by this decision.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and credibility

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465  (1994).  

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

The issue on appeal does not involve a simple diagnosis or medical assessment.  See Jandreau; see also Woehlaert.  The Veteran is not competent to provide a complex medical opinion regarding the etiology of his mental disorder.  See Barr.   



Analysis

In September 1998, the Veteran submitted a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and bipolar disorder.  The Veteran wrote that he continued to experience nightmares, flashbacks and restless sleep because of his tour of duty in Vietnam.  The Veteran subsequently dropped the PTSD claim.  

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including psychosis).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A review of the service treatment records reveals that no pertinent abnormalities were noted on the report of the entrance examination which was conducted in June 1971.  Clinical evaluation of the Veteran psychiatric system was normal.  The Veteran denied having or ever having had depression or excessive worry and nervous trouble of any sort on the Report of Medical History he completed in June 1971.  The Veteran sought treatment for a sledding accident in February 1972.   A February 1973 clinical record includes the annotations: bad nerves, family problem in states, insomnia.  Counseling was provided.  In March 1973, the Veteran informed a clinician that he first used heroin at age 18, he first used alcohol at age 16, he first used cocaine at age 17, he first used amphetamines at age 14, he first used hallucinogens at age 14 and he first used marijuana and hashish at age 13.  No pertinent abnormalities were noted on the report of the separation examination which was conducted in July 1973.  Clinical evaluation of the Veteran psychiatric system was normal.  On a Report of Medical History completed by the Veteran at the same time, he indicated that he had or had had depression or excessive worry.  In September 1973 the Veteran was diagnosed with improper use of amphetamine by history.  

There is some evidence of record which links a currently existing mental disorder to the Veteran's active duty service.  

On VA examination in March 2006, the Veteran reported that he enlisted in the Army at the age of 16.  The examiner observed, however, that the military records revealed he was 17.5 when he enlisted.  The Veteran informed the examiner he started drinking while in the Army.  He reported that, due to the pain he experienced after an in-service sledding accident, he turned to drug use (amphetamines, barbiturates, heroin, and hash).  He noted that he was discharged from military service due to drug use.  He informed the examiner that he served in Special Forces in infantry recon.  He denied having family members with mental health problems, but the examiner noted that a clinical record in the claims file indicated the Veteran's mother was diagnosed with bipolar disorder.  The examiner opined that it was possible that the Veteran's bipolar disorder first manifested while he was on active duty since there were no documents indicating that he suffered from mental illness prior to entering service.  He noted that the Veteran's service was also positive for alcohol and drug use.  He pointed out that the Veteran reported that he first began drinking at age 17.  He noted that research indicated that individuals with bipolar disorder also use alcohol and/or drugs.  He indicated that it appeared that the Veteran's bipolar disorder or first depressive episode at least as likely as not had its ones while the Veteran was in service from 1971 to 1973.  He referenced the July 1973 Report of Medical History wherein the Veteran checked off having depression or excessive worry.  He also opined that the bipolar disorder was not caused by the in-service sledding accident or an in-service deviated septum correction.  He noted that there was no evidence indicating those types of events could cause a person to develop bipolar disorder.  He also noted that research evidence existed to support a genetic influence for bipolar disorder and that the Veteran's mother was bipolar.  He indicated that stressful events could trigger symptoms of situation depression or anxiety, but that  the only documented evidence of this in service was on February 25, 1973 and it appeared to have resolved since the Veteran never returned for further treatment.  He also noted that other clinicians had looked at a diagnosis of PTSD for the Veteran but indicated that the Veteran never served in combat and did not appear to have suffered from an event that was significant/traumatic enough to meet the criteria for PTSD.  He noted that the Veteran's primary claimed stressor was the sledding accident and guarding the Berlin Wall watching out for Russians.  

There is also competent evidence of record which weighs against a grant of service connection for an acquired psychiatric disorder on a direct basis.  

On VA examination in May 2006, the Veteran reported that he had been seen for depression during military service after a sledding accident.  The examiner noted that evidence in the military records showed the Veteran first started using drugs, including amphetamines, when he was 13; he was drinking by 16 years old and then progressing to cocaine and heroin, both snorting and intravenous thereafter.  He noted the Veteran's complaint of insomnia in February 1973 and that he was given counseling for family problems in the states.  He also noted that the Veteran  was admitted to a military hospital for detoxification in June 1973 and again in September 1973.  He further noted that the Veteran was treated for substance dependence in 1983 and for what was originally diagnosed as depression in August of 1989.  He indicated that in September 1989, the Veteran was diagnosed with bipolar disorder.  He referenced documentation in the claims file as showing the Veteran was using drugs prior to and during his military service.  He opined that the insomnia the Veteran complained of in service was likely related to his amphetamine abuse and perhaps alcohol abuse.  The examiner found the Veteran's presentation after the sledding accident was more likely than not substance induced or perhaps situational in nature.  He opined that a more likely diagnosis for the Veteran who complained of depression at that time would have been substance induced mood disorder.  He observed the Veteran was not diagnosed with bipolar disorder until 1989 and the diagnosis of depression in 1989 was more likely than not the onset of the bipolar disorder.  He found that there was some question as to whether the Veteran had a psychiatric diagnosis as early as 1984 but that the question was unclear.  He noted that the possible 1984 psychiatric diagnosis was 11 years after the Veteran's discharge and when the Veteran was still using drugs and alcohol.  He also found reason to question the Veteran's honesty and sincerity based on a past PTSD claim wherein the Veteran reported he had served in Vietnam.  

The Board places greater probative weight on the findings included in the report of the May 2006 VA examination over the findings included in the report of the March 2006 VA examination.  The May 2006 examiner provided a rationale for his opinion, accounting for the Veteran's entire medical history including documented pre-service and in-service drug use as well as the post-service medical evidence.  The March 2006 VA examiner based his opinion on the determination that there was no documentation of mental problems prior to active duty, the Veteran's reported alcohol use beginning at age 17, research indicating that individuals with bipolar disorder also used alcohol and/or drugs, and the fact that the Veteran indicated at the time of his exit examination that he had depression or excessive worry.  The probative value of this opinion is lessened by the failure of the examiner to account for the Veteran's self-reported significant history of drug abuse prior to service.  The opinion is based, in large part, on the use of alcohol and drugs during service but fails to address the prior drug use.  If, in fact, bipolar disorder is associated with drug and/or alcohol abuse, the Veteran's use of these products beginning years prior to active duty should have been taken into account.  Furthermore, the March 2006 examiner did not indicate how a single self reported annotation of depression or excessive worry in the service treatment records constitutes the first manifestation of depression without having any further information regarding the symptoms the Veteran was experiencing at that time and in the face of almost a complete lack of any mental health problems during active duty.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The examiner who conducted the March 2006 VA examination also did not take into account the length of time (approximately 10 years at a minimum) after the Veteran's discharge when the first post-service diagnosis of bipolar disorder was made.  

In contrast to this, the May 2006 VA examiner based his opinion on the fact that the Veteran was using drugs prior to and during active duty and linked in-service incidents to the substance abuse.  The examiner accounted for the length of time from discharge to the first post-service diagnosis of a mental disorder.  The Board finds the opinion included in the more recent VA examination is entitled to greater probative weight as it takes into account all the evidence in the claims file including pre-service and post-service functioning.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board notes that the vast majority of the post-service medical evidence which pertains to mental disorders does not indicate, in any way, that the Veteran has an acquired psychiatric disorder which was etiologically linked to his active duty service.  This includes the occasions when the Veteran's self-reported medical history was recorded.  Again, the vast majority of these records include references from the Veteran to the mental disorder beginning in the late 1970's or, more frequently, in the 1980's.  In March 1984, the Veteran wrote that he was treated for three months at the Martinsburg VA Medical Center (VAMC) in approximately 1975 for manic depression and ulcers.  

In October 1988, it was noted that the Veteran had been hospitalized over the weekend.  He had been suicidal and had walked in front of a car.  There was a previous history of a suicide attempt when he walked in front of a car in 1984.  In August 1989, the Veteran wrote that he had only been treated at the VA facilities in Martinsburg, WV, Tampa Florida and Kansas City, Missouri.  He indicated he was treated for psychiatric problems in August 1989 in Kansas City and in 1989 at Tampa.  He also indicated he was treated for ulcers in 1978.  He did not indicate he was treated for psychiatric disorders at this time.  An August 1989 clinical record indicates the Veteran informed a clinician that he was hospitalized for 30 days in 1983/1984 in Tampa.  In August 1989, the Veteran was hospitalized at a VA facility for bipolar disorder.  He reported a prior suicide attempt in October 1988.  He was treated in Tampa in 1983 for substance abuse but did not follow-up with outpatient treatment.  In September 1989, the Veteran informed a clinician that he had spurts of depression which last a couple of days and started around the age of 20.  July 1990, the Veteran reported he had a previous suicide attempt in 1983 when he walked in front of a car and was hospitalized.  A separate record dated the same month reveals that the Veteran reported he had been diagnosed as having bipolar disorder in September 1989.  

A Social Security disability determination examination was conducted in September 1993.  At that time, the Veteran reported that he was diagnosed as having bipolar disorder at the Kansas City VA hospital in approximately 1985 and that he had one prior admission at the Tampa VA in 1983.  With regard to military service, the Veteran reported that he joined the Army and was in Special Forces.  He noted that he developed a drug abuse problem in the Army but stated that he stopped using three years after he was discharged.  The assessment was bipolar disorder.  

In September 1993, the Veteran informed a private psychiatrist that he was diagnosed as having bipolar disorder in approximately 1985 and that he had one prior psychiatric admission in 1983.  He denied a history of family mental illness.  He reported he joined the Army at the age of 17 and served in the Special Forces, and that he developed a drug abuse problem in the Army.  The pertinent diagnosis was mixed type bipolar disorder in partial remission.  

In October 2001, the Veteran informed a clinician that he was first diagnosed with bipolar disorder in 1984.  There was a past history of a suicide attempt in 1983 and another possible suicide attempt in 1988.  In March 2005, the Veteran informed a clinician that he had been involved in a sledding accident in 1972 and he reported this accident produced lasting psychiatric trauma.  

The Board finds the preponderance of the clinical records do not support a finding that the Veteran had had a mental disorder from the time of his active duty service to the date of the treatment.  The Board finds this evidence constitutes probative evidence which weighs against the claim.  

The only other evidence which supports the Veteran's claim is his allegations.  The Veteran testified that he first had problems with nervousness, depression, and anxiety after a sledding accident which occurred during active duty.  He reports that after receiving treatment for the injury, he became depressed and got into drugs.  When asked if he was having family problems, the Veteran testified he was having problems with his step-mother.  He testified that he first sought treatment for a nervous condition in 1975 at a VA facility in Martinsburg, West Virginia and that he was hospitalized for two months for nervous problems at that time.  In 1976, 1977 he then was treated at the VA facility in Kansas City, Missouri.  The Board finds, as set out above, that the Veteran is a lay person.  As such, his opinion as to the etiology of any mental disorder to include bipolar disorder is without probative value.  

Furthermore, to the extent that the Veteran's statements constitute non-medical evidence pertaining to the claim, the Board finds that significantly reduced probative value should be attributed to the Veteran's accounts.  On numerous occasions, while pursuing a claim of entitlement to service connection for PTSD, the Veteran reported that he was involved in combat, either in Vietnam or in Czechoslovakia.  In August 1989, the Veteran informed a clinician that he had had frequent combat encounters with infiltrators while serving in Germany on the border.  He felt very much alone and in constant physical danger.  He also reported he had frequent body recovery duties.  In August 1989, the Veteran informed a clinician that he was a NATO border guard while stationed in Germany from 1971 to 1973.  He further reported was with the Special Forces and went on missions into Czechoslovakia.  He informed the clinician that he did not speak of this in the past because some of the missions were secret.  The clinician wrote that the Veteran seemed to embellish his experiences.  In February 1999, the Veteran informed a clinician that he had PTSD as a result of his experiences serving in Germany in 1970-1972.  This was reportedly more traumatic for the Veteran than his eight months of service in Vietnam which occurred later in 1972.  While serving in Germany, the Veteran reported he witnessed Russian tanks running over civilians.  The Veteran reported that these events had produced a long lasting emotional and mental trauma.  In a February 2000 statement, the Veteran wrote that he served in a recon party for the battalion and patrolled on the East German border.  He wrote that he witnessed Russians running over Czech's housing and personnel and setting fire to Czech villages.  In September 1998, the Veteran submitted a claim of entitlement to service connection for PTSD and bipolar disorder.  He reported that he continued to have nightmares, flashbacks, and restless sleep because of his tour of duty in Vietnam in the infantry.  In February 1999, the Veteran alleged that he had eight months of service in Vietnam.  Another record dated the same month indicates he alleged watching the Soviet invasion of Czechoslovakia in 1972.  In September 2003, the Veteran reported he joined the Special Forces while in the military.  

The Board notes the Veteran's service personnel records associated with the claims file demonstrate that the Veteran did not have any service in Vietnam.  He did not receive any specialized infantry training so he could not have been a member of the United States Special Forces.  Furthermore, the Veteran seems to indicate that he witnessed the Soviet's crushing of the "Prague Spring" uprising in Czechoslovakia.  Significantly, this event occurred in 1968 which was at least two years prior to the Veteran's entry into active duty.  As a result of these inaccurate statements which the Veteran advanced in support of his claim for compensation, the Board places significantly reduced probative value on the Veteran's self-reported military history.  

In February 2002, the Veteran submitted a statement withdrawing his claim of entitlement to service connection for PTSD but indicated that he wished to pursue the claim for a nervous condition to include depression.  He wrote that, after his sledding accident, he became totally depressed and sought the use of drugs and alcohol as an escape while in the military.  He noted that he sought mental treatment due to family problems and that his family disowned him due to his being in service and his drug use.  He opined that his depression was related to his accident while in the service.  These allegations are contradicted by the Veteran's prior statements made during active duty wherein he admits to significant drug and alcohol use prior to his active duty service.  The Board finds that not only may the Veteran's memory have dimmed with time, but self interest may play a role in the more recent statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).

There is no competent evidence of record documenting the presence of a psychosis to a compensable degree within one year of the Veteran's discharge which would allow for the grant of service connection for a psychosis on a presumptive basis.  There are no pertinent medical records associated with the claims file dated within one year of the Veteran's discharge.  To the extent that the Veteran has alleged the presence of such symptomatology, he is not competent to attribute any mental health symptomatology he experiences to a psychosis since this is not a simple diagnosis.  

Based on the above, the Board finds the preponderance of the competent probative evidence weighs against a grant of service connection for an acquired psychiatric disorder on any basis.  


ORDER


Entitlement to service connection for an acquired psychiatric disorder is denied.






____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


